Citation Nr: 0524937	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent 
for arteriosclerotic heart disease.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until March 
1969.  He served as a field artilleryman in Vietnam.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, that granted service connection for a heart 
disorder and assigned a 10 percent rating, effective December 
12, 2000.  In a December 2002 rating decision, the RO granted 
service connection for anxiety reaction and assigned a 10 
percent rating and denied a total rating based on 
unemployability due to service-connected disability (TDIU).  

In September 2003, the RO granted a 30 percent rating for the 
heart disorder; however, the claim for an increased rating 
remains viable.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2004, the Board denied a claim of entitlement to an 
initial rating greater than 10 percent for anxiety reaction.  
Thus, that issue is no longer before the Board.  

In June 2004, the Board remanded the issues of an increased 
rating for arteriosclerotic heart disease and for TDIU.  The 
case has returned to the Board and is ready for adjudication.  

A July 2004 VA podiatry report notes atherosclerosis of both 
lower extremities.  An August 2004 VA outpatient treatment 
report reflects peripheral vascular disease and beginning 
peripheral neuropathy.  These are referred to the RO for 
consideration of service connection secondary to diabetes 
mellitus.  

FINDINGS OF FACT

1.  The veteran's service-connected arteriosclerotic heart 
disease is manifested by an estimated METS between 5 and 7, 
and an ejection fraction between 51 and 65 percent without 
congestive heart failure, or left ventricular dysfunction.

2.  Service-connected disabilities render the veteran unable 
to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 60 
percent for arteriosclerotic heart disease are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7005 (2004).

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision 
regarding entitlement to TDIU, further assistance is 
unnecessary to aid the veteran in substantiating that claim.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for an increased rating for 
arteriosclerotic heart disease.  VA provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and a VCAA notice letter sent in June 2004.  The 
Board provided additional information in its remand.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims these discussions served to inform him 
of the evidence needed to substantiate the claim.  

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining and what evidence VA would try to 
obtain.  The June 2004 letter specifically told him to submit 
any new, relevant evidence in his possession that shows an 
increase in the severity of arteriosclerotic heart disease.

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  A sufficient remedy is provided if the 
Board ensures that the correct notice is ultimately provided 
by remanding the case.  The Board provided this remedy 
through its June 2004 remand.

VA has also provided required assistance in substantiating 
the claims by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A (b)-(d) (West 2002).

Background

In December 2000, the veteran requested service connection 
for adult onset diabetes and for heart disease secondary to 
diabetes.  In his application, he reported that he was a 
salesman, that he last worked in 1997, and that he had 
completed four years of high school.  

A December 1992 private chest X-ray showed a moderately 
enlarged cardiac silhouette and bilateral pleural effusions.  
An August 1997 report from Catholic Medical Center reflects 
ischemia, scarring of the inferior ventricle wall of moderate 
size and severity, and an EKG that was consistent with old 
probable inferior infarct.  An April 1998 report reflects 
diagnoses of Type II diabetes mellitus; recurrent angina 
pectoris; status post coronary artery bypass grafting time 
three; recurrent occlusion of all coronary artery grafts 
except for the left internal mammary artery and the left 
anterior descending and diagonal branch grafts, which were 
diseased; normal ejection fraction; and, 
hypercholesterolemia.  In February 2001, Thomas Synan, M.D., 
reported that the veteran was disabled due to coronary artery 
disease.

Records from the Social Security Administration show that in 
December 1997, the veteran was found to be disabled by 
reasons of coronary artery disease with residuals of coronary 
artery bypass grafting and diabetes mellitus, type II.

In August 2001, a VA examiner reviewed the claims file and 
noted a history of an ejection fraction of 61 percent prior 
to an April 1998 repeat of an earlier coronary artery bypass 
graft surgery.  The veteran currently noticed fatigue at 
climbing one flight of stairs.  He had no angina pectoris, 
dizziness, syncope, or dyspnea.  There was no congestive 
heart failure or rheumatic heart disease.  METS were 
estimated to be between 7 and 10.The veteran could not jog, 
play basketball, dig ditches, or saw hardwood.  The heart was 
not enlarged.

In a September 2001 notice of disagreement (NOD), the veteran 
reported that his doctor told him to avoid strenuous activity 
and not to return to work as a salesman.

In March 2002, the veteran underwent a VA heart examination.  
He reported that he had last worked in 1997 and that the 
Social Security Administration (SSA) had granted disability 
benefits since 1998.  The veteran reported that working as a 
salesman was stressful, which aggravated his heart and 
diabetic conditions.  He reported that he could climb no more 
than one flight of stairs and that he was continually 
fatigued.  He had angina pectoris, relieved by nitroglycerin, 
four to five times per week.  There was no dizziness, 
congestive heart failure, or history of myocardial 
infarction.  

The examiner found clear lungs.  The heart was not grossly 
enlarged.  His systolic blood pressure ranged between 142 and 
152; while diastolic readings were all 80.  The diagnoses 
were status post coronary artery bypass graft times 2 with 
coronary insufficiency and arteriosclerotic heart disease; 
cardiac status compromised; Type II diabetes mellitus; and, 
hypercholesterolemia.  

The VA examiner noted that the veteran would be a poor risk 
for an exercise tolerance test (ETT) and he would be unable 
to jog, play basketball, dig ditches, or saw hardwood.  His 
METS were therefore estimated to be greater than 7, but less 
than 10.   

In May 2003, the veteran testified before an RO hearing 
officer that he received private heart treatment.  

A Bruce protocol, echocardiogram stress test performed by VA 
in May 2002, showed a maximum workload of 8.5 METS.  The 
ejection fraction of 51 percent, and there was mild exercise 
intolerance for the veteran's age.  His blood pressure 
response was normal.

On VA psychiatric examination in November 2002, the veteran 
was found to have an anxiety disorder due to his heart 
condition.  His major stressors were occupational problems 
related to the social environment.  The global assessment of 
function was 65.

In July 2003, Dr. Synan reported that the veteran was 
disabled due to coronary artery disease.  The veteran's blood 
pressure was 128/76.  Dr. Synan noted that stress continued 
to cause chest pains.  

The veteran underwent a VA heart examination in September 
2003.  Findings were similar to those reported in March 2002, 
except that METS were estimated to be between 5 and 7, based 
on tolerance for stair climbing.  His systolic blood pressure 
ranged between 138 and 143, and his diastolic blood pressure 
ranged from 83 to 88.  The echocardiogram performed in 2002 
was interpreted as showing no left ventricular dysfunction.

In June 2004, the veteran reported that he had received 
cardiac care only at Manchester VA Medical Center.  

A July 2004 VA podiatry report notes that distal and proximal 
pulses in the feet were not found.  The diagnosis was 
diabetic atherosclerosis of both lower extremities with 
mycotic nails.  An August 2004 VA outpatient treatment report 
reflects diabetes mellitus, peripheral vascular disease, and 
beginning peripheral neuropathy.

A December 2004 VA chest X-ray showed a borderline enlarged 
heart.

In July 2005, the veteran submitted a copy of a SSA 
disability decision dated in May 2000, which determined that 
the veteran's disability benefits would continue.  

Disability Rating 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2004).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward, rather than treating the 
claim as one for an increased rating.  Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

The heart disability has been rated 30 percent disabling for 
the entire appeal period under Diagnostic Code 7913-7005.  
Under Diagnostic Code 7005: 

A 100 percent rating is warranted when 
there is documented coronary artery 
disease resulting in chronic congestive 
heart failure, or; workload of 3 METS or 
less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

A 60 percent rating is warranted when 
there is documented coronary artery 
disease resulting in more than one 
episode of acute congestive heart failure 
in the past year; or, workload of greater 
than 3 metabolic equivalents (METS) but 
not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.  

A 30 percent rating is warranted when 
there is documented coronary artery 
disease resulting in workload of greater 
than 5 METS but not greater than 7 METS 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-
ray.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (2004).   

Moreover, 38 C.F.R. § 4.104, Note (2) provides: 

When the level of METS at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and 
a laboratory determination by exercise 
testing cannot be done for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed in METS and supported by 
specific examples, such as slow stair 
climbing, or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.

The veteran's service-connected cardiovascular disease is 
manifested by an estimated MET level that has ranged from 5 
to as much as 10.  The lower number places the veteran's 
disability within the criteria for a 60 percent rating.

Ejection fractions of 51 to 65 percent have also been 
reported.  The lower number is just above the criteria for a 
60 percent evaluation.  The rating criteria do not specify an 
ejection fraction for the 30 percent evaluation.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's disability has more closely 
approximated the criteria for a 60 percent evaluation 
throughout the periods since the grant of service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

None of the criteria for a 100 percent rating has been 
reported at any time since the effective date of service 
connection.  The weight of the evidence is, therefore, 
against a schedular evaluation in excess of 60 percent.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In the instant case the RO considered the applicability of § 
3.321 in the February 2003 statement of the case. 

The veteran's service heart disease has no required any 
period of hospitalization since the effective date of service 
connection.  He has also not been employed at any time since 
the effective date of service connection.  The Board is, 
therefore, unable to find that the disability is manifested 
by frequent periods of hospitalization or marked interference 
with employment.  Referral for consideration of an 
extraschedular rating is, accordingly, not warranted.


TDIU

The service-connected disabilities are arteriosclerotic heart 
disease, rated 60 percent disabling; diabetes mellitus, rated 
20 percent disabling; and anxiety disorder, rated 10 percent 
disabling.  The combined service connection disability rating 
is 70 percent.  38 C.F.R. § 4.25 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2004).

The veteran meets the percentage requirements for TDIU.  The 
decisions of the SSA and private physicians are to the effect 
that his service connected disabilities preclude gainful 
employment.  There is no medical opinion refuting those of 
the SSA and private physicians.  In this case, the Board 
finds that the evidence is favorable to the claim.  TDIU is 
therefore granted.  


ORDER

Entitlement to an initial rating of 60 percent for 
arteriosclerotic heart disease is granted, effective December 
12, 2000.

Entitlement to TDIU is granted.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


